Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 10, 2019

                                     No. 04-19-00080-CV

                          IN THE INTEREST OF G.M, A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00686
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        The State’s brief was due on April 8, 2019. See TEX. R. APP. P. 38.6(b). On the due date,
the State filed a first motion for a twenty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on April 29, 2019.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court